UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6886


RONALD A. PEGUESE,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director, Virginia Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Walter D. Kelley, District
Judge. (2:07-cv-00285-WDK-JEB)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald A. Peguese, Appellant Pro Se.    Mark R. Davis, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald A. Peguese seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2000).

A    certificate      of     appealability        will    not    issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2000).        A    prisoner     satisfies      this

standard   by    demonstrating           that   reasonable      jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently        reviewed     the   record    and

conclude      that    Peguese      has    not    made    the    requisite    showing.

Accordingly,     we       deny    Peguese’s     motion    for    a   certificate      of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED



                                            2